DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I which encompasses claims 1-14, 18-30 and 35 in the reply filed on 6/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Species II Claim 15-17, 31-34 are withdrawn.


Examiner Note

Examiner contacted Applicant representative discussing the content of the claims for speedy prosecution but no agreement has been reached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14, 18-30 and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 21, 22, 23 and 35 recites the limitation "the other of the first image" in second last line.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear what the other of the first image means. The claim is vague and difficult for one having ordinary skill in the art to understand the invention.
Claim 1 recites the limitation "different from the one image" in second last line.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear what applicant mean by different from the one image. Does it mean different or new image or something else. The claim is vague and difficult for one having ordinary skill in the art to understand the invention.
Dependent claims does not overcome the deficiency of the independent claims as a whole.

Claim Analysis - 35 USC § 112 (f)

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a pixel size acquisition unit configured to acquire …; a determination unit configured to determine …; and a decision unit configured to,… different from the one image” i.e., Para 184 and Fig. 13 specifically define the units i.e., data acquisition unit 1010 refer to as  acquisition unit, comparison area size determination unit 1040 refer to as determination unit and  decision unit and comparison area setting unit which is in image processing apparatus where image processing apparatus is a computer and that comprises processor (Para 253).   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Allowable Subject Matter

Claim 1-14, 18-30 and 35 are allowed and if overcome 35 USC 112 rejections.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to an image processing apparatus acquires a first pixel size and a second pixel size that are pixel sizes in a predetermined axis direction of a first image and a second image captured at different points in time, respectively, determines whether the first pixel size and second pixel size differ from each other, and decides, if the first pixel size differs from the second pixel size, a size in a predetermined axis direction of a comparison area based on a larger one of the first pixel size and the second pixel size. The comparison area includes a plurality of gray levels, and is compared to a gray level of a position of interest in one of the first and second image, and the comparison area existing in the other of the first and second image, different from the one image.
	The closest prior art of record fail to teach the limitation of “a decision unit configured to, if the first pixel size differs from the second pixel size, decide, on the basis of a larger one of the first pixel size and the second pixel size, a size in a predetermined axis direction of a comparison area including a plurality of gray levels, the comparison area being compared to a gray level of a position of interest in one of the first image and the second image, and the comparison area existing in the other of the first image and the second image, different from the one image”. 
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 21-23 and 35 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Inoue et al. Pub. No. US 20160205380 A1 teaches an image processing apparatus includes an image capturing condition acquirer (260) configured to acquire image capturing condition information of a plurality of images having angles of view different from each other, a distance information acquirer (230) configured to acquire distance information of an object included in the plurality of images, an angle of view information acquirer (240) configured to acquire angle of view information, and an image generator (224) configured to generate an image corresponding to the angle of view information from the plurality of images based on the image capturing condition information, the distance information, and the angle of view information, and the distance information is object distance information at each position in an image.
Kuwabara Pub. No. US 20040086168 A1 teaches  pattern inspection method and apparatus, wherein the target area is limited to a line part, having a simplified configuration and capable of detecting a killer defect as a defect candidate and considerably reducing the number of non-killer defects to be detected as defect candidates, have been disclosed. The present invention relates to a pattern inspection method and apparatus for judging non-matching parts to be defects by making a comparison between the same patterns having a line part in which a line extending in the longitudinal or transverse direction appears repetitively at a fixed pitch, wherein an average level of gray level data is calculated for each pixel columns in the direction in which the line extends, a type of the area of each pixel columns is classified into groups, a threshold value is determined for each area according to the statistical processing result of the type and the difference data of each pixel column, and the difference data is judged based on the threshold value.
Hohjoh Pub. No. US 20130114862 A1 teaches an image processing unit includes a memory unit in which continuously captured images including a reference image and a comparative image are stored, an image dividing unit to divide the reference image and the comparative image into image blocks of a predetermined size, a mean value calculator unit to calculate a mean value of pixel outputs in each image block of each of the reference and comparative images, a threshold determining unit to determine a threshold according to a mean value of pixel outputs of an image block of the reference image, and a determiner unit to compare the threshold with a difference value of the mean values of the pixel outputs in the image blocks of the reference and comparative images to be synthesized and determine whether the image blocks of the reference and comparative images are suitable for image synthesis based on a result of the comparison.
Sumitomo et al. Pub. No. US 20110026773 A1 teaches technique is provided which can improve the precision of a matching point search with a plurality of images taking the same object where distant and near views coexist. A plurality of first images obtained by time-sequentially imaging an object from a first viewpoint, and a plurality of second images obtained by time-sequentially imaging the object from a second viewpoint, are obtained. Reference regions including a reference point are set respectively in the first images with the same arrangement, and comparison regions corresponding to the form of the reference regions are set respectively in the second images with the same arrangement. One reference distribution of pixel values about two-or-more-dimensional space is generated from the distributions of pixel values about the plurality of reference regions, and one comparison distribution of pixel values about two-or-more-dimensional space is generated from the distributions of pixel values about the plurality of comparison regions. Then, a matching point in the plurality of second images that corresponds to the reference point is detected by using the reference distribution of pixel values and the comparison distribution of pixel values.

	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically a decision unit configured to, if the first pixel size differs from the second pixel size, decide, on the basis of a larger one of the first pixel size and the second pixel size, a size in a predetermined axis direction of a comparison area including a plurality of gray levels, the comparison area being compared to a gray level of a position of interest in one of the first image and the second image, and the comparison area existing in the other of the first image and the second image, different from the one image.
	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue et al. Pub. No. US 20160205380 A1 - IMAGE PROCESSING APPARATUS, IMAGE PICKUP APPARATUS, IMAGE PROCESSING METHOD, AND NON-TRANSITORY COMPUTER-READABLE STORAGE MEDIUM FOR SYNTHESIZING IMAGES
Nakagomi Pub. No. US 20170301093 A1 - IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND STORAGE MEDIUM
Hohjoh Pub. No. US 20130114862 A1 - IMAGE PROCESSING UNIT, IMAGE PROCESSING METHOD, AND IMAGE PROCESSING PROGRAM
	Cohen et al. Pub. No. US 20130044940 A1 - SYSTEM AND METHOD FOR SECTIONING A MICROSCOPY IMAGE FOR PARALLEL PROCESSING
	Sumitomo et al. Pub. No. US 20110026773 A1 - IMAGE PROCESSING APPARATUS, INFORMATION PROCESSING SYSTEM, AND IMAGE PROCESSING METHOD
	Kuwabara Pub. No. US 20040086168 A1 - Pattern inspection method and inspection apparatus
	An Automated System for the Registration and Comparison of Photographic Images in Medicine -1988
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647